Citation Nr: 0732051	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a service-
connected thoracic muscle strain disorder, currently rated as 
20 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1996 to July 2002.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds additional development necessary here to 
decide the veteran's claim.  See 38 U.S.C.A. § 5103A (2002).  

The record indicates that medical evidence reflecting 
additional medical treatment is not included in the claims 
file.  The veteran's representative noted this additional 
evidence during the May 2007 Board hearing.  

Moreover, the veteran has not undergone VA compensation 
examination since November 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
outstanding medical evidence reflecting 
treatment for the veteran's thoracic 
muscle strain is included in the claims 
file.  

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected mid-back disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.    Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should be asked to record 
range of motion consistent with the 
General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a (2007).      

3.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



